    Case 13-08672      Doc 145       Filed 03/13/19 Entered 03/13/19 11:14:31                Desc Main
                                       Document Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 08672
                                                CHAPTER 13
Charles J Wilks Jr
                                                JUDGE JACQUELINE P COX

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: FIFTH THIRD BANK



Final Cure Amount

Court   Claim        Account                                  Claim            Claim        Amount
Claim # ID           Number                                   Asserted         Allowed      Paid

7          51        XXXXXX7992                               $8,917.53        $8,917.53    $8,917.53

Total Amount Paid by Trustee                                                                $8,917.53


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

      Through the Chapter 13 Conduit                  X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
 Case 13-08672         Doc 145     Filed 03/13/19 Entered 03/13/19 11:14:31               Desc Main
                                     Document Page 2 of 2


                                                                              CASE NO. 13-08672-JPC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 13th day of March, 2019.


Debtor:                                         Attorney:
Charles J Wilks Jr                              SM DE RATH LAW OFFICES
12207 S Justine St                              233 S WACKER DR 84TH FL
Chicago, IL 60643                               CHICAGO, IL 60606
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
FIFTH THIRD BANK                                REAL TIME RESOLUTIONS INC
PO BOX 637640                                   1349 EMPIRE CENTRAL DR # 150
CINCINNATI, OH 45263-7640                       DALLAS, TX 75247

Mortgage Creditor:                              Creditor:
FREEDMAN ANSELMO LINDBERG                       FIFTH THIRD BANK
LLC                                             PO BOX 637640
1771 W DIEHL RD #120                            CINCINNATI, OH 45263-7640
PO BOX 3228
NAPERVILLE, IL 60566-3216

ELECTRONIC SERVICE - United States Trustee


Date: March 13, 2019                                         /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
